Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the objection to claim 8, the applicant has amended the claim to correct the typographical error; accordingly, the objection is withdrawn.
Regarding the amendments to the drawings, no objections have been made, however, the examiner appreciates the clarification and labeling of the flowcharts of Figures 5 & 6.
Regarding the rejections of claims 1-20 under 35 USC 112b, the applicant has amended claim 1 to overcome the lack of antecedent basis rejection; accordingly, the rejection to claims 1-20 are withdrawn.
Regarding the rejections under 35 USC 103, the applicant argues that Zhang and Zhang (II) neither alone nor in combination teach:
installing a vehicle system into the automated vehicle, wherein the vehicle system provides collision avoidance guidance based on training data including movement information from one or more mobile and/or stationary objects and behaviors of drivers operating a training vehicle comprising actions taken in response to the drivers' operation of the training vehicle in response to the one or more mobile and/or stationary objects and driving modes for the training vehicle;
The examiner finds the applicant’s arguments regarding the above limitation are found to be persuasive, however, new grounds for rejection are made in view of Zhang in view of Zhang (II) and further in view of Zhou; Mianwei et al. (US 10994741 B2)
The Examiner, however notes that Zhang teaches:
installing a vehicle system into the automated vehicle, wherein the vehicle system provides collision avoidance guidance based on training data including movement information from one or more mobile and/or stationary objects and behaviors of drivers operating a training vehicle comprising actions taken in response to the drivers' operation of the training vehicle in response to the one or more mobile and/or stationary objects (Paragraphs 45, 56, 18, 59, & 35 as applied to the rejection of claim 1 in the non-final office action dated 1/21/2021. Further Paragraph 18: “the system collects sensor data from one or more sensors mounted on the autonomous driving vehicle. The sensor data includes vehicle data having information indicating driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicle (e.g., speeds, accelerations, decelerations, directions) captured by the sensors of the vehicle at different points in time (or time frames). The sensor data also includes obstacle (or object) information, such as obstacle position and obstacle reflectivity. Each vehicle data from the sensor data is respectively timestamped with a current time as it is collected. The sensor data is then extracted to respectively generate vehicle data, corresponding timestamps, and obstacle information that can be stored remotely on a centralized server and/or locally on a persistent storage drive. The extracted vehicle data, corresponding timestamps, and obstacle information are then aggregated to form training data. The training data is then used to train a set of parameters (e.g., using a machine learning engine, such as a neural network), which can be deployed for online control of the vehicle (e.g., motion planning and control).”) 
The combination of Zhang and Zhang (II) do not teach:
…and driving modes for the training vehicle;



…and driving modes for the training vehicle; (Col 19 Line 65- Col 20 Line 9: “According to the present teaching, motion planning models may also include personalized models which may include individual models, each of which may specify preferences of each individual in terms of vehicle motions. For example, a passenger's individual preference model may specify that the passenger prefers smooth vehicle motion and another passenger's individual preference model may specify some different preferences. Such generic, sub-category and individual models for motion planning may be derived based on recorded human driving data so that the motion planned based on such models are more human-like.” The preference models of Zhou are interpreted to correspond to the driving modes of the instant application.)

Zhang, Zhang (II), and Zhou are analogous art because they all generally relate to control of an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the neural network aided vehicle control system of Zhang with the express teachings of collision prediction of Zhang (II) with the driver mode preferences of Zhou to create an autonomous system that “controls a vehicle differently with diverse preferences…adaptively based on real time situations.” (Zhou: Col 2 Lines 18-21)

The applicant further argues that Zhang and Zhang (II) neither alone nor in combination teach:
developing, by a processor and based upon the training data, multiple hypotheses using a plurality of predictive models, each hypothesis comprising multiple path predictions for one or more agents for a predetermined set of time stamps of a predetermined time period and 
The examiner respectfully disagrees, Zhang teaches:
developing, by a processor and based upon the training data, multiple hypotheses using a plurality of predictive models, (Paragraph 41: “Based on training data 133, machine learning engine 125 may generate or train a set of parameters, algorithms, and/or predictive models…machine learning engine 125 may invoke one or more machine learning models/algorithms…to continuously determine or learn the obstacle information (i.e., obstacle behavior) along with the vehicle data (i.e., vehicle movement) and their corresponding timestamps.” Zhang teaches the use of many different predictive models continuously to make decisions for collision avoidance.)
each hypothesis comprising multiple path predictions for one or more agents for a predetermined set of time stamps (Paragraph 56: "Decision module 304/planning module 305 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle…The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc.” Further Paragraph 38: "In one embodiment, the predetermined criteria may trigger a decision to extract the timestamps, which are generated by timestamp module 122, that are associated with vehicle data 131.” 
…and categorized in accordance with the respective agent's mobility relative to the automated vehicle; (Paragraph 35: "Obstacles 601-604 for example may be another vehicle (e.g., autonomous or regular vehicle), a pedestrian, a building, or traffic related signs (e.g., stop signs, yield signs), etc." Zhang teaches the identification of both mobile and stationary agents, it would be obvious to categorize the objects as mobile or stationary.)

Zhang (II) teaches:
...of a predetermined time period… (Paragraph 55: “processor 52 may identify static-hazard data and/or dynamic-hazard data based on predicted intersections of moving object 92 and/or moving object 94 with target vehicle 12—within a time domain. For example, processor 52 may predict the intersection of moving object(s) with target vehicle 12 within a time window”)

The applicant further emphasized that neither Zhang nor Zhang (II) alone or in combination teaches the amended subject matter of claim 1 of which “one or more predictive models that are used to predict a future movement of agents”. The examiner respectfully disagrees, Paragraph 41 of Zhang, detailed above, describes using one or more models being used to continuously “to predict future obstacle behaviors and vehicle movement of the vehicle.” The results of these various predictive models are interpreted to correspond to the multiple hypothesis of the instant application.

The applicant further argues that Zhang and Zhang (II) neither alone nor in combination teach:
calculating, by the processor, one or more decisions that avoid a collision in response to detecting the collision course, wherein each decision includes a trajectory for the 
The examiner finds the applicant’s arguments regarding the above limitation are found to be persuasive, however, new grounds for rejection are made under Zhang in view of Zhang (II) and further in view of Zhou.
Zhang teaches:
calculating, by the processor, one or more decisions that avoid a collision in response to detecting the collision course, (Zhang Paragraph 56)
Zhou teaches:
wherein each decision includes a trajectory for the automated vehicle based at least in part upon an assigned driving mode for the automated vehicle; (Col 19 Line 65- Col 20 Line 9)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-15, & 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang; Liangliang et al (US PGPub 20190317513) in view of Zhang; Linjun et al. (US PGPub 20200128372) hereinafter referred to as Zhang (II), and further in view of Zhou; Mianwei et al. (US 10994741 B2)
Regarding claim 1, Zhang teaches:
A method for collision avoidance by an automated vehicle, the method comprising: installing a vehicle system into an automated vehicle, wherein the vehicle system provides collision avoidance guidance (Paragraph 45: "Some or all of modules 301-309 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors" Further Paragraph 56: "Decision module 304/planning module 305 may further include a collision avoidance system"
based on training data (Paragraph 18: "The extracted vehicle data, corresponding timestamps, and obstacle information are then aggregated to form training data. The training data is then used to train a set of parameters (e.g., using a machine learning engine, such as a neural network), which can be deployed for online control of the vehicle (e.g., motion planning and control).")
including movement information from one or more mobile and/or stationary objects and (Paragraph 59: "Based on extracted vehicle data, obstacle information, recorded timestamps, and/or trained parameters 135 (which may be received or retrieved from server 103 and/or persistent storage device 352), prediction module 303 may predict behaviors of obstacles (or objects) and vehicle movement of autonomous vehicle 101 under the circumstances"  The phrase “associated with one or more individuals” is recited at a high level of generality and is not clearly defined in the specification. It is interpreted by the examiner to correspond to a pedestrian, such is taught in Zhang: Paragraph 35)
behaviors of drivers operating a training vehicle comprising actions taken in response to the drivers' operation of the training vehicle in response to the one or more mobile and/or stationary objects and driving modes for the training vehicle (Paragraph 18: “the system collects sensor data from one or more sensors mounted on the autonomous driving vehicle. The sensor data includes vehicle data having information indicating driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicle (e.g., speeds, accelerations, decelerations, directions) captured by the sensors of the vehicle at different points in time (or time frames). The sensor data also includes obstacle (or object) information, such as obstacle position and obstacle reflectivity. Each vehicle data from the sensor data is respectively timestamped with a current time as it is collected. The sensor data is then extracted to respectively generate vehicle data, corresponding timestamps, and obstacle information that can be stored remotely on a centralized server and/or locally on a persistent storage drive. The extracted vehicle data, corresponding timestamps, and obstacle information are then aggregated to form training data. The training data is then used to train a set of parameters (e.g., using a machine learning engine, such as a neural network), which can be deployed for online control of the vehicle (e.g., motion planning and control).”)
developing, by a processor and based upon the training data, multiple hypotheses using a plurality of predictive models, (Paragraph 41: “Based on training data 133, machine learning engine 125 may generate or train a set of parameters, algorithms, and/or predictive models…machine learning engine 125 may invoke one or more machine learning models/algorithms…to continuously determine or learn the obstacle information (i.e., obstacle behavior) along with the vehicle data (i.e., vehicle movement) and their corresponding timestamps.” Zhang teaches the use of many different predictive models continuously to make decisions for collision avoidance.)
each hypothesis comprising multiple path predictions for one or more agents for a predetermined set of time stamps… selecting, by the processor, at least one of the multiple hypotheses; (Paragraph 56: "Decision module 304/planning module 305 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle…The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc.” Further Paragraph 38: "In one embodiment, the predetermined criteria may trigger a decision to extract the timestamps, which are generated by timestamp module 122, that are associated with vehicle data 131.” Zhang teaches the analysis of multiple possible paths and the prediction of results according to those paths as well as the consideration of breaking 
categorized in accordance with the respective agent's mobility relative to the automated vehicle; (Paragraph 35: "Obstacles 601-604 for example may be another vehicle (e.g., autonomous or regular vehicle), a pedestrian, a building, or traffic related signs (e.g., stop signs, yield signs), etc." Zhang teaches the identification of both mobile and stationary agents, it would be obvious to categorize the objects as mobile or stationary.)
…
the one or more agents by the vehicle system; (Paragraph 35: "Obstacles 601-604 for example may be another vehicle (e.g., autonomous or regular vehicle), a pedestrian, a building, or traffic related signs (e.g., stop signs, yield signs), etc.")
based on the selected at least one of the multiple hypotheses; (Paragraph 41 & 56)
calculating, by the processor, one or more decisions that avoid a collision in response to detecting the collision course, wherein each decision includes a trajectory for the automated vehicle …;  selecting, by the processor, a decision from the one or more decisions; and controlling, by the processor, operation of the vehicle based on the selected decision.  (Paragraph 56: "Decision module 304/planning module 305 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle. For example, the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc. The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc. The collision avoidance system may be configured such that a swerving maneuver is not undertaken when other sensor systems detect vehicles, construction barriers, etc. in the region adjacent the autonomous vehicle that would be swerved into. The collision avoidance system may automatically select the maneuver that is both available and maximizes safety of occupants of the autonomous vehicle. The collision avoidance system may select an avoidance maneuver predicted to cause the least amount of acceleration in a passenger cabin of the autonomous vehicle." The teaching of detecting a collision course is more expressly taught by Zhang (II) as detailed below.)
Though it could be reasonably deduced, Zhang does not explicitly teach:
detecting, by the processor, a collision course between the automated vehicle and
However, in the same field of endeavor, Zhang (II) teaches:
detecting, by the processor, a collision course between the automated vehicle and (Paragraph 57: "The message may comprise any suitable information to apprise target vehicle 12 of how to avoid the hazard (e.g., whether it comprise static- or dynamic-hazard data). For example, the message could include information to change the target vehicle's path, speed, or acceleration. It could include information regarding the location of the predicted physical contact or collision during the time-window, thereby permitting computer(s) onboard the vehicle 12 to decide how to avoid collision.")
Zhang and Zhang (II) are analogous art because they both generally relate to control of an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the neural network aided vehicle control system of Zhang with the express teachings of collision prediction (Zhang (II): Paragraph 57), incorporating these into the “to consider scenarios which the human driver may predict” (Zhang (II): Paragraph 1)
	The combination of Zhang and Zhang (II) do not explicitly teach:
…based at least in part upon an assigned driving mode for the automated vehicle…
However, in the same field of endeavor, Zhou teaches:
…based at least in part upon an assigned driving mode for the automated vehicle… (Col 19 Line 65- Col 20 Line 9: “According to the present teaching, motion planning models may also include personalized models which may include individual models, each of which may specify preferences of each individual in terms of vehicle motions. For example, a passenger's individual preference model may specify that the passenger prefers smooth vehicle motion and another passenger's individual preference model may specify some different preferences. Such generic, sub-category and individual models for motion planning may be derived based on recorded human driving data so that the motion planned based on such models are more human-like.” The preference models of Zhou are interpreted to correspond to the driving modes of the instant application.)
Zhang, Zhang (II), and Zhou are analogous art because they all generally relate to control of an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the neural network aided vehicle control system of Zhang with the express teachings of collision prediction of Zhang (II) with the driver mode preferences of Zhou to create an autonomous system that “controls a vehicle differently with diverse preferences…adaptively based on real time situations.” (Zhou: Col 2 Lines 18-21)

claim 3, Zhang in combination with Zhang (II) and Zhou teaches the method of claim 1, Zhang further teaches:
wherein one or more Recurrent Neural Networks (RNN) are used to calculate the one or more decisions that avoid the collision.  (Paragraph 18: "The training data is then used to train a set of parameters (e.g., using a machine learning engine, such as a neural network), which can be deployed for online control of the vehicle (e.g., motion planning and control)." Further Paragraph 41: "For example, in one embodiment, machine learning engine 125 may invoke one or more machine learning models/algorithms (e.g., deep learning architectures such as deep neural networks, convolutional neural networks, deep belief networks and/or recurrent neural networks) to continuously determine or learn the obstacle information (i.e., obstacle behavior) along with the vehicle data (i.e., vehicle movement) and their corresponding timestamps.")

Regarding claim 4, Zhang in combination with Zhang (II) and Zhou teaches the method of claim 1, Zhang further teaches:
wherein the one or more agents are mobile agents or stationary agents.  (Paragraph 35: "Obstacles 601-604 for example may be another vehicle (e.g., autonomous or regular vehicle), a pedestrian, a building, or traffic related signs (e.g., stop signs, yield signs), etc.")

Regarding claim 5, Zhang in combination with Zhang (II) and Zhou teaches the method of claim 1, Zhang further teaches:
wherein the movement information from the one or more mobile and/or stationary objects includes speed, heading, and location information.  (Paragraph 27: "Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects")

Regarding claim 6, Zhang in combination with Zhang (II) and Zhou teaches the method of claim 1, Zhang (II) further teaches:
wherein a collision window is utilized to detect a collision course. (Paragraph 57: "The message may comprise any suitable information to apprise target vehicle 12 of how to avoid the hazard (e.g., whether it comprise static- or dynamic-hazard data). For example, the message could include information to change the target vehicle's path, speed, or acceleration. It could include information regarding the location of the predicted physical contact or collision during the time-window, thereby permitting computer(s) onboard the vehicle 12 to decide how to avoid collision.")

Regarding claim 7, Zhang in combination with Zhang (II) and Zhou teaches the method of claim 1, Zhang further teaches:
wherein controlling operation of the automated vehicle includes a change of speed and/or a lane change.  (Paragraph 56: "For example, the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc." Further Paragraph 52: "For example, the planning and control data may instruct vehicle 300 to move 10 meters at a speed of 30 mile per hour (mph), then change to a right lane at the speed of 25 mph.")


claim 8, Zhang teaches:
A system for collision avoidance by a vehicle, the system comprising: a vehicle; wherein the vehicle comprises: a memory and a processor coupled to the memory; and a decision resolver; a trajectory planner; and a controller; wherein the processor is operable to: (Paragraphs 44-45: "perception and planning system 110 includes, but is not limited to, localization module 301, perception module 302, prediction module 303, decision module 304, planning module 305, control module 306, routing module 307, data collector 308 and feature extraction module 309. Some or all of modules 301-309 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors (not shown).")
The remainder of the claim is rejected on the basis that it is encompassed in scope by the previously rejected claim 1 taught by Zhang in combination with Zhang (II) and Zhou.

Regarding claim 21, Zhang in combination with Zhang (II) and Zhou teaches the method of claim 1, Zhou further teaches:
wherein the driving modes for the training vehicle comprise aggressive modes, moderate modes, conservative modes, scenic modes, and enthusiastic modes. (Col 19 Line 65- Col 20 Line 9, The various “modes” in the instant claim are recited at a high level of generality, their naming is simply a matter of design choice and therefore correspond to the “individual models” of Zhou)

Claims 10-14 are rejected on the basis that they are encompassed in scope by the previously rejected claims 3-7, respectively.
Claim 15 is rejected on the basis that it is encompassed in scope by the previously rejected claims 1 & 8.
Claims 17-20 are rejected on the basis that they are encompassed in scope by the previously rejected claims 3 & 5-7, respectively.
Claims 22-23 are rejected on the basis that they are encompassed in scope by the previously rejected claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.W.V./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662